— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered September 13, 1984, convicting him of criminal sale of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the third degree (three counts), and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions concerning the admission of bolstering testimony (see, People v Trowbridge, 305 NY 471), and the trial court’s charge with reference thereto, have not been preserved for appellate review (CPL 470.05 [2]), and we decline to review them in the exercise of our interest of justice jurisdiction.
We have considered the remaining contentions raised in the defendant’s pro se supplemental brief and addendum, and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Brown, Sullivan and Harwood, JJ., concur.